Case 19-14839-AJC Doc 43 Filed 05/21/19 Page 1of1

v

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
SOUTHERN DIVISION

FILED-USBC, FLS-HI
AS MAY 21 eudi-ag

In re:
Case Number: 19-14839-AJC

GOOD SHEPHERD CHURCH, INC.
Debtor. _/ Chapter 7

DEBTOR’S PRO SE MOTION TO DISMISS CHAPTER 7
NOTICE FOR HEARING MAY 21 2019

COMES NOW. Debtor. Good Shepherd Church. Inc. and pursuant to local Ruled 9010 (B)(1)
“except in limited capacity as set forth in the rule. This Motion moves this Court to dismiss case
without prejudice and allow Debtor to files Chapter 11 with a licensed attorney.

WHEREFORE, The Debtor would like case without prejudice to file Chapter 11 with a licensed

attorney.

ye submittey

go

 

Jan Lowe
Rashawn Donfld, President/
Good Shepherd Church, Ine.
14500 NE 6" Avenue. Unit B
Miami. FL 33161
Telephone: 786-774-7724

CERTIFICATE OF SERVICE

The undersigned certifies that on this 20" day of May 2019. a true and exact copy of the

foregoing Motion has been served via U.S. Mail to the following:

Moshe Rubinstein, Esq..

Moshe Rubinstein Law Firm
6100 Hollywood Blvd.. Suite 305
Hollywood, FL 33024

 

Office of the U.S. Trustee
51 SW 1" Avenue - Room 1204

Miami, FL: 33130

 

 
